Citation Nr: 0609118	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  98-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The Board remanded this case in September 2004 for additional 
development, which subsequently was accomplished.  As the 
required development has been completed, this case is 
properly before the Board.

The veteran testified at a hearing before the undersigned 
Judge in February 2006.  A transcript of the hearing 
testimony is associated with the claim file.


FINDING OF FACT

The competent medical evidence does not show that the 
veteran's current schizophrenia is related to his service. 


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist


The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his service connection claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The RO provided the veteran with a notification letter dated 
April 2004.  The VA fully notified the veteran of what is 
required to substantiate his claim of service connection for 
a schizophrenic condition in the notification letter, and in 
the statement of the case (SOC) dated September 1997, and in 
supplemental statements of the case (SSOC) dated October 
2002, June 2003, October 2005, and December 2005.  The RO 
notified the veteran as to the reasons why he was not 
entitled to service connection in February and September 1997 
rating decisions, the SOC, and the SSOC's.  The SOC and 
SSOC's fully provided the laws and regulations regarding 
entitlement to the benefits sought, and included a detailed 
explanation as to why the veteran had no entitlement to 
service connection under the applicable laws and regulations 
based on the evidence provided.  Together, the notice letter, 
SOC, and SSOC's provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate his claim for 
service connection.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for 
schizophrenia, but he was not provided with notice of the 
type of evidence necessary to establish an effective date, or 
that a disability rating and an effective date for the award 
of benefits would be assigned if service connection was 
awarded.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, private and VA treatment records, and 
several VA examinations.  Thus, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran contends that he is entitled to service 
connection for schizophrenia.  The veteran testified that he 
began to hear voices during service and saw a psychiatrist in 
service; however, the veteran did not tell him that he was 
hearing voices because he thought that the voices were real 
so he would act on them and leave on an unauthorized absence.  
The veteran states that he saw a VA doctor in 1970-71 for the 
voices in his head, and that doctor told him the voices 
weren't real.  The veteran stated that he had been in and out 
of hospitals for a psychiatric condition for the past ten 
years.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Medical records show a diagnosis of schizophrenia in 
September 1987, and ongoing treatment, including periods of 
hospitalization, for paranoid schizophrenia from 1987 to 
2005.  The veteran testified that he was diagnosed as early 
as 1970-71, but there is no corroborating evidence of record. 

A May 1969 service medical record indicates that the veteran 
was seen for a psychiatric evaluation in service.  The 
veteran was absent from the duty station for four days, but 
was unable to remember where he went or what he did.  He 
recalled feelings of "being outside my body."  He related 
that he had been preoccupied with divorce proceedings, moody, 
irritable and lost weight.  The veteran believed that the 
reason for his recent troubles was his marital problems.  
According to the medical report, the veteran had been subject 
to disciplinary action for numerous unauthorized absences, 
disrespect, and failure to comply with orders.  The 
examination showed that he was oriented, alert, and his 
speech was logical.  There was no evidence of delusions, 
hallucinations, impaired reality testing, inappropriate 
affect, thought disorder or organic brain disease.  The 
impression was emotionally immature individual with a past 
history of poor impulse control, puerile judgement and low 
frustration tolerance.  The reports of entrance, separation, 
and other service medical examinations are negative as to any 
finding or report of any psychiatric condition.

There are several VA examinations of record.  VA examinations 
dated August and June 1997 and July 1999 all diagnose chronic 
schizophrenia, paranoid type.  At the most recent VA 
examination in March 2005, the examiner reviewed the claims 
file, service medical records, and the veteran's history.  
The examiner diagnosed acquired schizoaffective/schizophrenic 
disorder which is more likely that not due to veteran's 
history of substance abuse.  The examiner based this opinion 
on the fact that neither the veteran's adolescent history nor 
symptoms in the military were pre-schizophrenic.  According 
to the examiner, the symptoms displayed in the military were 
related to a personality disorder, emotional immaturity, and 
alcohol abuse.  The examiner stated that drug abuse is known 
to cause changes in the brain which can become permanent.  

Here, there is some evidence of an in-service condition.  The 
service medical records confirm that in May 1969, the veteran 
was seen by a psychiatrist and diagnosed with emotional 
immaturity.  Additionally, there is competent medical 
evidence that the veteran currently has schizophrenia.  The 
only issue is whether the veteran's current schizophrenia is 
related to the symptoms displayed in-service.

A review of the medical evidence shows that the current 
schizophrenia is not etiologically related to the symptoms 
reported in-service.  The March 2005 VA examiner specifically 
stated that the current schizophrenia was more likely that 
not caused by the veteran's history of drug abuse.  The 
examiner provided specific rationale for this conclusion, 
stating that the symptomatology displayed in-service, 
diagnosed as emotional immaturity, does not lead to 
schizophrenia or to a schizoaffective disorder.  The examiner 
also identified the veteran's drug abuse as the cause for the 
current schizophrenia.  

The Board notes that the veteran believes that his current 
psychiatric condition had its onset in service because he 
heard voices during service.  This determination, however, is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
Board has considered the veteran's lay assertions, they do 
not outweigh the competent medical evidence of record, which 
does not show a relationship between the veteran's 
schizophrenia and the symptoms reported in service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for 
schizophrenia.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  


ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


